Case: 11-15354     Date Filed: 08/20/2012   Page: 1 of 6

                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-15354
                            Non-Argument Calendar
                          ________________________

                            Agency No. A095-903-412


QIQING YE,
a.k.a. Qi Qing,
a.k.a. Yan Ying Ni,

                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                          ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           ________________________

                                (August 20, 2012)

Before BARKETT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
                Case: 11-15354       Date Filed: 08/20/2012      Page: 2 of 6

       Qiqing Ye, a citizen of China, seeks review of the Board of Immigration

Appeals’ (“BIA”) denial of his second motion to reopen. Ye’s second motion was

based on his claim that country conditions in China have changed since the

Immigration Judge’s (“IJ”) March 17, 2004 removal order. Ye has two children

born in the United States and argued that China officials in Langqi Town, Fuzhou

City in Fujian Province have increased enforcement of China’s family planning

policy. After review, we deny the petition for review.1

       Generally, an alien may file only one motion to reopen removal

proceedings, which must be filed within ninety days of the final order of removal.

Immigration and Nationality Act (“INA”) § 240(c)(7)(A), (C)(i), 8 U.S.C.

§ 1229a(c)(7)(A), (C)(i). However, these time and numerical limits do not apply if

the movant can show “changed country conditions arising in the country of

nationality or the country to which removal has been ordered, if such evidence is

material and was not available and would not have been discovered or presented at

the previous proceeding.” INA § 240(c)(7)(C)(ii), 8 U.S.C. § 1229a(c)(7)(C)(ii); 8

C.F.R. § 1003.2(c)(3)(ii).

       Because motions to reopen removal proceedings are especially disfavored,


       1
        We review the denial of a motion to reopen for abuse of discretion. Zhang v. U.S. Att’y
Gen., 572 F.3d 1316, 1319 (11th Cir. 2009). “[R]eview is limited to determining whether the
BIA exercised its discretion in an arbitrary or capricious manner.” Id.

                                               2
              Case: 11-15354    Date Filed: 08/20/2012   Page: 3 of 6

the movant bears a “heavy burden.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316,

1319 (11th Cir. 2009). To succeed on a motion to reopen, the movant must show

that there is new evidence that is material and was not available and could not

have been discovered or presented at the removal hearing. See 8 C.F.R.

§ 1003.2(c)(1); see also Verano-Velasco v. U.S. Att’y Gen., 456 F.3d 1372, 1376

(11th Cir. 2006); Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005).

Evidence is not new if it was available and could have been presented at the

alien’s removal hearing. Verano-Velasco, 456 F.3d at 1377. To be material, the

evidence must be the kind that, if the proceedings were reopened, would likely

change the result in the case. See Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th

Cir. 2006). The BIA may deny a motion to reopen because the alien failed to

submit evidence that was material and previously unavailable. See Al Najjar v.

Ashcroft, 257 F.3d 1262, 1302 (11th Cir. 2001).

      Here, Ye does not dispute that his second motion to reopen was untimely

and numerically barred. Thus, Ye’s motion was due to be denied unless he could

show by previously unavailable evidence a material change in country conditions.

      We cannot say the BIA abused its discretion in denying Ye’s second motion

to reopen. Among other reasons, Ye has failed to show a recent increased

campaign of forced sterilization in his home country. Rather, for example, the

                                         3
               Case: 11-15354     Date Filed: 08/20/2012    Page: 4 of 6

treatment of a Chinese citizen who, like Ye, returns with U.S.-born children

remains unclear, with no formal policy established either at the time of his removal

hearing or at the time of his second motion to reopen. The U.S. State

Department’s 1998 China Profile of Asylum Claims and Country Conditions, in

the record at the time of Ye’s 2004 removal hearing, indicated that there was no

national policy regarding the treatment of Chinese citizens returning with foreign-

born children, but parents generally faced modest fines. The 2007 China Profile

of Asylum Claims and Country Conditions (“2007 Profile”), submitted with Ye’s

second motion to reopen, indicated that U.S. officials in China were not aware of a

policy at either the national or local level that would require sterilization of one

spouse of a Chinese citizen couple returning with foreign-born children and that,

in 2006, Fujian Province family planning officials stated that children born abroad

were not counted if they were not registered as permanent residents on their

parents’ household registration. Ye submitted several pieces of evidence,

including an October 13, 2010 notice from the Langqi Economic District People’s

Government and a May 6, 2008 inquiry response from the Fujian Province

Population and Procreation Planning Committee, indicating that returning

“‘overseas Chinese’” couples must comply with family planning policies, and that

their foreign-born children would count for family planning policy purposes only

                                           4
              Case: 11-15354     Date Filed: 08/20/2012   Page: 5 of 6

if they were registered in their parents’ residences.

      We also reject Ye’s claim that the BIA failed to adequately consider all of

his evidence. The BIA was not required to analyze each piece of evidence

individually, so long as the BIA gave reasoned consideration to Ye’s second

motion to reopen and made adequate findings, which it did. See Tan v. U.S. Att’y

Gen., 446 F.3d 1369, 1374 (11th Cir. 2006). The BIA also did not err in doubting

the authenticity of some of Ye’s evidence, as the record shows that Ye did not

follow the procedures for authenticating documents in 8 C.F.R. § 1287.6(b).

Moreover, any alleged error was harmless because the BIA concluded that “even

accepting the documents as reliable,” Ye failed to show changed country

conditions.

      Finally, the BIA did not abuse its discretion in considering and then

discounting as unpersuasive a 2009 report by Dr. Flora Sapio criticizing the State

Department’s 2007 Profile. The BIA was entitled to rely on the State

Department’s report as proof of country conditions. See Reyes-Sanchez v. U.S.

Att’y Gen., 369 F.3d 1239, 1243 (11th Cir. 2004). In any event, Dr. Sapio’s report

did not support Ye’s claims of increased use of forced sterilization or abortion in

Langqi Town or Fujian Province since 2004. In fact, Dr. Sapio conceded in her

report that there was no consensus on whether forced sterilizations and abortions

                                           5
              Case: 11-15354     Date Filed: 08/20/2012   Page: 6 of 6

were still used to implement China’s family planning policy.

      In short, Ye’s evidence did not show a material change in enforcement of

the family planning policy against parents of U.S.-born children in Langqi Town,

Fujian Province since his 2004 removal hearing. Because the BIA did not abuse

its discretion in determining that Ye failed to show changed country conditions,

we do not address the merits of his claim that he is prima facie eligible for asylum

and withholding of removal. See Chen v. U.S. Att’y Gen., 565 F.3d 805, 810

(11th Cir. 2009) (concluding that an alien cannot file a successive asylum

application except as part of a properly filed motion to reopen).

      PETITION DENIED.




                                          6